Citation Nr: 1414498	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-42 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression, anxiety, and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Accredited Agent


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from July to November 1989, from November 1991 to February 1998, and from January 1999 to January 2002.

He appealed to the Board of Veterans' Appeals (Board/BVA) from November 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, through his representative, the Veteran withdrew his request for a videoconference hearing before a Veterans Law Judge of the Board.  See 38 C.F.R. §§ 20.700(e), 20.702(e), and 20.704(e) (2013).  

The Veteran does not currently meet the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2013).  But notwithstanding these rating requirements of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability, regardless of the percentage evaluation assigned for the disability.  In this alternative circumstance, however, the claim is considered instead under § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance, having instead to refer the matter to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bowling v. Principi, 15 Vet. App. 1 (2001); Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (Aug. 16, 1996).  So realizing this, the Board has expanded this TDIU claim to include considering whether the granting of this benefit is warranted on an extra-schedular basis, particularly in the event that service connection for an acquired psychiatric disorder is not granted or if the rating requirements of 38 C.F.R. § 4.16(a) remain unmet.


The claims require further development before being decided on appeal, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

General Considerations

First, to ensure the record is complete, all VA clinical records dated from October 2012 to the present must be obtained and associated with the claims file for consideration.

As well, the Veteran submitted a September 2013 note from Cumberland River Comprehensive Care Center indicating he had been receiving mental health treatment at that facility beginning in January 2013.  Consequently, he must be sent a letter asking that he sign a release (VA Form 21-4142) allowing VA to obtain his confidential treatment records from that facility.  As well, he should be asked to indicate whether there are any other outstanding private medical records regarding any service-connected disability that he would like VA to attempt to obtain on his behalf.

Acquired Psychiatric Disorder

In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities.  Quirin, 22 Vet. App. at 396.  

In this circumstance, the burden then falls on the government (meaning VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

The Veteran's service treatment records (STRs) reveal that an acquired psychiatric disorder was not noted prior to any of his periods of service.  Thus, it must be presumed, at least initially, that he was in sound mental health when beginning those periods of service.  Quirin, 22 Vet. App. at 396.  In October 2012, he had a VA mental disorders examination.  The examiner determined the Veteran did not suffer from PTSD, that his depression had incepted several years after his separation from service, and conversely that his anxiety disorder had existed before his enlistment into service.  Importantly, though, the examiner did not provide any explanatory rationale for that conclusion, in turn resulting in that opinion having little-to-no probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  And to be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder, instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465   (1992)).

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant, however, and indeed most significant, is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Furthermore, and as importantly, the examiner did not comment on whether there is the required clear and unmistakable evidence the Veteran's claimed acquired psychiatric disorder was both preexisting and not aggravated by any period of his active service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d 1089, at 1096.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (explaining that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


Supplemental comment therefore is needed to correct these failings because, once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

TDIU

Because adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder will affect his TDIU claim, these claims are "inextricably intertwined".  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two claims are inextricably intertwined when they are so closely tied together that a final Board decision on one cannot be rendered until the other claim has been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined when the adjudication of one claim could have a significant impact on the adjudication of another claim).  Hence, adjudication of this derivative TDIU claim must be deferred.

Consider also that the Veteran's service-connected disabilities have not been comprehensively evaluated in some five years.  As such, a VA medical examination must be scheduled for an assessment of their severity and impact on the Veteran's employability.  As the Court had pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from October 2012 to the present.

2.  Send the Veteran a release form (VAF 21-4142) allowing VA to obtain his confidential records from the Cumberland River Comprehensive Care Center.  As well, ask that he indicate all other private healthcare providers that have treated any of his service-connected disabilities.  Regarding each provider identified, ask that he provide the necessary contact information, approximate dates of treatment, and as mentioned the signed release allowing VA to attempt to obtain these additional records.  

3.  Upon receipt of all additional records, schedule another VA mental disorders examination to first ascertain all current acquired psychiatric disorders - meaning to specify all present diagnoses, including all since the filing of this claim.  An opinion is then needed addressing the etiologies of the disorders diagnosed, especially in terms of their purported relationship or correlation with the Veteran's service in the military.

To this end, the examiner must review all of the pertinent records in the claims file in addition to obtaining a comprehensive history from the Veteran and examining him personally.


The following questions must be specifically answered:

(a) Considering the October 2012 VA opinion, did the Veteran clearly and unmistakably have an acquired psychiatric disorder prior to the beginning of any period of service?

(b) If he did, is there also clear and unmistakable evidence this pre-existing condition was not aggravated beyond its natural progression during or by any period of service?

(c) If there is not this required clear and unmistakable evidence to satisfy this two-prong analysis, i.e., to establish the preexistence of the acquired psychiatric disorder and that it was not aggravated during or by the Veteran's service beyond its natural progression, the examiner must determine the likelihood (very likely, as likely as not, or unlikely) that any current acquired psychiatric disorder alternatively:  (a) incepted during the Veteran's service from July to November 1989, from November 1991 to February 1998, and from January 1999 to January 2002; or (b) if a psychosis, see 38 C.F.R. § 3.384, initially manifested to the required minimum compensable degree of at least 10-percent disabling within a year of his service; or (c) is otherwise related or attributable to his service.


It is essential in providing responses to these questions that the designated examiner adhere to the differing standards of proof. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Very likely" obviously is supportive of the claim.  The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation as it is to find against it.  "Unlikely" obviously tends to go against the claim.


4.  As well, schedule a VA medical examination for an assessment of the severity of each of the Veteran's service-connected disabilities.  Regarding each service-connected disability, the examiner must enumerate all symptoms and manifestations to include range of motion measurement where applicable and opine regarding the impact upon employability - particularly insofar as the ability or inability to obtain and/or maintain substantially gainful employment, versus what would be considered instead just marginal employment, if only considering these service-connected disabilities and not the Veteran's age or disabilities that are not service connected.

In connection with the examination, the examiner must review all pertinent documents in the claims file and provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative an appropriate supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


